Case 1:19-cv-25291-MGC Document 19 Entered on FLSD Docket 12/18/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No: 19-25291-Civ-COOKE/REID

 DONALD BELL, JR.,

        Plaintiff,

 vs.

 MIAMI-DADE POLICE DEPARTMENT
 and JEFFREY COLLIER,

       Defendants.
 ______________________________________/
                      ORDER APPROVING AND ADOPTING
             REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
        THIS MATTER was referred to the Honorable Lissette A. Reid, United States
 Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B) and Administrative Order 2019-2 of this
 Court, for a ruling on all pre-trial, non-dispositive matters and for a Report and
 Recommendation on any dispositive matters [ECF No. 2]. On April 6, 2020, Judge Reid issued
 a Report and Recommendation (the “Report”) [ECF No. 6] recommending that Plaintiff ’s
 Complaint: 1) be dismissed as to Defendant Miami-Dade Police Department (on all claims); 2)
 be dismissed as to Defendant Collier on Claim 2 for “harassment” and Claim 4 for “liability”;
 3) proceed against Defendant Collier as to Claim 1 for false imprisonment and malicious
 prosecution; and 4) proceed against Defendant Collier as to Claim 3 for violation of Plaintiff ’s
 Fourth Amendment rights.
        Plaintiff did not timely file objections to the Report. Indeed, Plaintiff did not file
 anything related to the Report until August 31, 2020 – well after the fourteen-day Objection
 Period expired – when Plaintiff filed a document entitled “Motion to Report and
 Recommendation” (the “Motion”) [ECF No. 11]. Nonetheless, I have reviewed Plaintiff ’s
 August 31, 2020 Motion and will construe it as Objections to Judge Reid’s Report.
        In his Motion, Plaintiff states that “[he] has no objections to Magistrate Judge[sic.]
 ruling except of one claim against Defendant Jeffrey Collier on claim 2 for harassment.”
 Motion to Report and Recommendation at 1. Plaintiff then goes on to detail a host of his
 alleged arrests and Defendant Collier’s alleged involvement in those arrests. After fully
 considering Plaintiff ’s objections, I am in agreement with Judge Reid that Plaintiff ’s
Case 1:19-cv-25291-MGC Document 19 Entered on FLSD Docket 12/18/2020 Page 2 of 2



 harassment claim should be dismissed because Plaintiff does not allege any violations of state
 or federal law. And, moreover, even if liberally construed any such legal claims would be
 subsumed by Plaintiff ’s Fourth Amendment, malicious prosecution, and false imprisonment
 claims against Defendant Collier. Furthermore, I find Judge Reid’s Report to be clear, cogent,
 and compelling.
         It is, therefore, ORDERED and ADJUDGED that Judge Reid’s Report [ECF No. 6] is
 APPROVED and ADOPTED. Accordingly, the Complaint is DISMISSED as to Defendant
 Miami Dade Police Department on all claims, DISMISSED as to Defendant Collier on Claim
 2 for “harassment” and Claim 4 for “liability”, shall PROCEED against Defendant Collier on
 Claim 1 (false imprisonment and malicious prosecution) and Claim 3 (violation of Plaintiff ’s
 Fourth Amendment rights). Additionally, Plaintiff ’s Motion to Report and Recommendation is
 DENIED AS MOOT.
         DONE and ORDERED in Chambers at Miami, Florida, this 17th day of December
 2020.




 Copies furnished to:
 The Honorable Lissette Reid, U.S. Magistrate Judge
 The Honorable Jared M. Strauss, U.S. Magistrate Judge
 Donald Bell, pro se
 Counsel of record




                                                  2
